DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 17 June 2022 has been entered. 
Information Disclosure Statement
The name and publication date of applicant submitted US-2006/0037684 has been updated. 
Response to Amendment
The amendment filed 05/25/2022 has been entered. Claim 1 has been amended. Claims 9-10 are cancelled. Claim 1-8 remain pending in the application. 
Allowable Subject Matter
Claims 1-8 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the structural limitations “a tread having a total width and comprising a first median portion, axially delimited by a second and a third lateral portion, respectively; 
the first median portion having a median width at least equal to 20% and at most equal to 50% of the total width, and comprising elements in relief that are separated from one another by cuts, each said element in relief comprising a leading face, which is adapted to come into contact with the ground first and forms an angle with a radial plane, and a trailing face, which is adapted to come into contact with the ground last and forms an angle with the radial plane; each of the second and third lateral portions having a respective lateral width at least equal to 25% and at most equal to 40% of the total width, and respectively comprising elements in relief that are separated from one another by cuts, 
each said element in relief comprising a leading face, which forms an angle with the radial plane, and a trailing face, which forms an angle with the radial plane, the cuts arranged between each element of each of the second and third lateral portions being configured to have an inclination angle with respect to the tire's equatorial plane having the same sign and magnitude as the inclination angle of the cuts between each element of the first median portion, wherein the angle of the leading face of every said element in relief of the first median portion is strictly greater than the angle of the trailing face of said element in relief, and 
wherein the angle of the leading face of every said element in relief of each of the second and third lateral portions is strictly less than the angle of the trailing face of said element in relief, wherein the angle of the leading face of every said element in relief of the first median portion is strictly greater than the angle of the leading face of every said element in relief of each of the second and third lateral portions, and wherein the angle of the trailing face every said element in relief of the first median portion is strictly less than the angle of the trailing face of every said element in relief of each of the second and third lateral portions, wherein differentiation of elastomeric material is provided both across the axial width and in the radial depth of the tread by:
the tread having a radial superposition of at least one radially inner first elastomeric material and a radially outermost second elastomeric material different from the at least one radially inner first elastomeric material, and the first median portion having a radially outermost median elastomeric material and each of the second and third lateral portions having a radially outermost lateral elastomeric material different from the radially outermost median elastomeric material, and wherein:
under braking torque and in the laden state, the first median portion bears 40% of the total load and the second and third lateral portions bear 60% of the total load; and under engine torque and in the unladen state, the first median portion bears 80% of the total load and the second and third lateral portions bear only 20% of the total load”.
The closest prior art of record is considered to be Collette et al. (US 2005/0109438) discloses Collette discloses a tire tread having the structure of a plurality of ground engaging elastomeric elements 76 (construed as a tread block), whereby at least one of the elements has a sipe 90 (construed a main kerf), the sipe having divided portions 92a, 92b (construed as sub-kerfs). The tread block and sipe are further configured such that the sipe has: a main groove that is formed at the center of the block across its upper surface; a main flow tube that is connected to the lower end of the main groove; and a plurality of auxiliary grooves 92a, 92b that are connected to and radially extend from a lower end of the main flow tube at radially arranged equal intervals from a central axis of the main flow tube into the depth of the block having substantially the same shape as the applicants, see FIG. 11. And as depicted in FIGS-4A-4C, the sipes are intended to pass through a side surface of the block.
Applicant contends in the Remarks, filed 05/25/2022, on page 3 that:
Applicant respectfully submits that the cited references, either alone or in combination, fail to make obvious the claimed invention, as they fail to disclose, teach, or suggest at least the particular features, of the amended portion (under braking torque and in the laden state, the first median portion bears 40% of the total load and the second and third lateral portions bear 60% of the total load; and under engine torque and in the unladen state, the first median portion bears 80% of the total load and the second and third lateral portions bear only 20% of the total load). 

This argument is convincing. Thompson, Graas, Kiichiro nor Bijaoui discloses the feature of under braking torque and in the laden state, the first median portion bears 40% of the total load and the second and third lateral portions bear 60% of the total load; and under engine torque and in the unladen state, the first median portion bears 80% of the total load and the second and third lateral portions bear only 20% of the total load. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art of record, whether taken alone or in combination, does not render obvious the cumulative limitations of claim 1 and are allowable for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00 AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749